[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                                                                 FILED
                       ________________________         U.S. COURT OF APPEALS
                                                          ELEVENTH CIRCUIT
                                                              MARCH 2, 2012
                             No. 11-12007
                         Non-Argument Calendar                 JOHN LEY
                                                                CLERK
                       ________________________

                D.C. Docket No. 6:10-cr-00321-ACC-GJK-1

UNITED STATES OF AMERICA,

                                                      Plaintiff - Appellee,

                                versus



EDUARDO JOSE TORRES-SERRANO,
a.k.a. Victor Rafael Garcia Melendez,
a.k.a. Victor Rafael Garcia,
a.k.a. Fernando Velasquez,
a.k.a. Jose Garcia,

                                                      Defendant-Appellant.

                      __________________________

                Appeal from the United States District Court
                     for the Middle District of Florida
                      _________________________

                              (March 2, 2012)
Before TJOFLAT, EDMONDSON and BLACK, Circuit Judges.

PER CURIAM:

       Eduardo Jose Torres-Serrano appeals his 39-month sentence,1 contending it

is procedurally and substantively unreasonable. After review,2 we affirm his

sentence.

       Torres-Serrano’s sentence is procedurally reasonable. See Gall v. United

States, 552 U.S. 38, 51 (2007) (explaining a sentence is procedurally reasonable if

the district court properly calculated the Guidelines range, treated the Guidelines

as advisory, considered the § 3553(a) factors, did not select a sentence based on

clearly erroneous facts, and adequately explained the chosen sentence). First,

there is no dispute that the district court properly calculated the Guidelines range.

Further, the district court stated that it considered all of the § 3553(a) factors. This

statement provides sufficient explanation as to why it chose the sentence that it

imposed. The court need not address each § 3553(a) factor. See Rita v. United


       1
          Torres-Serrano was given 15-month concurrent sentences for making a false statement
in an application for a United States Passport, in violation of 18 U.S.C. § 1542 (Count 1);
impersonating a citizen of the United States, in violation of 18 U.S.C. § 911 (Count 2); and
misusing a social security number, in violation of 42 U.S.C. § 408 (Count 3). He was also given
a statutory mandatory 24-month sentence for aggravated identity theft, in violation of 18 U.S.C.
§ 1028A(a)(1) (Count 4). The district court made the 15-month sentences concurrent to the 24-
month sentence.
       2
         We review the reasonableness of a sentence under a deferential abuse of discretion
standard of review. Gall v. United States, 552 U.S. 38, 41 (2007).

                                               2
States, 551 U.S. 338, 356 (2007). "Rather, an acknowledgment by the district

judge that he or she has considered the § 3553(a) factors will suffice." United

States v. Amedeo, 487 F.3d 823, 832 (11th Cir. 2007) (quotations omitted).

Although the court placed specific emphasis on Torres-Serrano's previous illegal

entries in to the United States, the record indicates it did not do so to the detriment

of all other § 3553(a) factors. See United States v. Crisp, 454 F.3d 1285, 1292

(11th Cir. 2006) (holding a sentence was unreasonable when the district court

focused “single-mindedly” on the goal of restitution to the detriment of all other

sentencing factors).

      Torres-Serrano's sentence is also substantively reasonable. The court's

sentence of 15 months for Counts 1-3 represented the lowest end of the applicable

Guidelines range of 15-21 months, and this Court would ordinarily expect such a

sentence to be reasonable. See United States v. Hunt, 526 F.3d 739, 746 (11th Cir.

2008) (stating although we do not automatically presume a sentence falling within

the Guidelines range is reasonable, we ordinarily expect such a sentence to be

reasonable). The district court had discretion under 18 U.S.C. § 1028A to either

issue a consecutive or concurrent sentence for Counts 1-3, and chose to impose a

consecutive sentence. The court expressed concern regarding Torres-Serrano's

past contacts with law enforcement at the border and his past false claims of

                                           3
various nationalities. Considering Torres-Serrano's history, a custodial sentence

within the Guidelines range was appropriate to promote respect for the law,

provide just punishment, and deter him from further criminal activity. See 18

U.S.C. § 3553(a). The sentence was supported by the § 3553(a) factors, and the

court did not commit a clear error of judgment in weighing those factors. See

Unites States v. Irey, 612 F.3d 1160, 1190 (11th Cir. 2010) (en banc) (stating this

Court reverses only if “left with the definite and firm conviction that the district

court committed a clear error of judgment in weighing the § 3553(a) factors by

arriving at a sentence that lies outside the range of reasonable sentences dictated

by the facts of the case”). Thus, we conclude Torres-Serrano’s sentence was

procedurally and substantively reasonable.

      AFFIRMED.




                                           4